     Case 2:21-cv-00211-JAM-KJN Document 42 Filed 09/01/21 Page 1 of 3


1

2

3

4

5

6                            UNITED STATES DISTRICT COURT

7                          EASTERN DISTRICT OF CALIFORNIA

8

9        Shree Shiva, LLC,                   No.   2:21-cv-00211-JAM-KJN
10                   Plaintiff,
11           v.                              ORDER GRANTING DEFENDANTS CITY
                                             OF REDDING’S, JAMES WRIGHT’S,
12       City of Redding, et al.,            DEBORAH WRIGHT’S AND BRENT
                                             WEAVER’S MOTION TO DISMISS
13                   Defendants.
14

15                                   I.    ORDER

16           Plaintiff Shree Shiva LLC, the former owner of the Americana

17   Lodge in Redding, brought this action against Defendants

18   regarding the City’s pursuit of nuisance abatement proceedings

19   against the motel property.1         See generally Compl., ECF No. 1.

20   Specifically, Plaintiff brought claims for: (1) violation of its

21   substantive due process rights; (2) violation of its equal

22   protection rights; (3) an unconstitutional taking of its

23   property; (4) fraud; and (5) punitive damages against all

24   Defendants.     Id.     Additionally, Plaintiff brought a claim for

25   breach of fiduciary duty against Defendant Richardson Griswold,

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for August 10, 2021.
                                      1
     Case 2:21-cv-00211-JAM-KJN Document 42 Filed 09/01/21 Page 2 of 3


1    who is not a part of the present motions.         Id.   The City of

2    Redding, James Wright, Debra Wright and Brent Weaver moved to

3    dismiss all the claims against them.        See City’s and James

4    Wright’s Mot to Dismiss ECF No. 7; Debra Wright’s and Brent

5    Weaver’s Mot. to Dismiss, ECF No. 14.        Plaintiff filed

6    oppositions to these motions.       See Opp’n to City’s and James

7    Wright’s Mot., ECF No. 25; Opp’n to Debra Wright’s and Brent

8    Weaver’s Mot., ECF No. 24.      However, all of Plaintiff’s legal

9    arguments exceeded the Court’s page limit on opposition memoranda

10   and the Court has not read or considered these arguments.             See

11   id.; see also Order re Filing Requirements, ECF No. 3-2.

12   Accordingly, these motions are treated as unopposed and the Court

13   GRANTS Defendants City of Redding’s, James Wright’s, Debra

14   Wright’s and Brent Weaver’s Motions to Dismiss.          The only

15   question is whether Plaintiff should be given leave to amend.

16        The Court finds amendment would be futile for Plaintiff’s

17   federal claims since the statute of limitations has expired.               For

18   actions under 42 U.S.C. § 1983, courts apply the forum state’s

19   statute of limitations for personal injury actions.          Jones v.

20   Blanas, 393 F.3d 918, 927 (9th Cir. 2004).         California has a two-
21   year statute of limitations for personal injury actions.            Cal.

22   Civ. Proc. Code § 335.1.      Plaintiff’s causes of action accrued on

23   March 22, 2016, when the receiver took possession and control of

24   the property.    See Maldonado v. Harris, 370 F.3d 945, 955 (9th

25   Cir. 2004) (explaining that federal law determines when a civil

26   rights claim accrues and under federal law a claim accrues when
27   the plaintiff knows or has reason to know of the injury which is

28   the basis of the action); Compl. ¶ 75.        Plaintiff filed the
                                           2
     Case 2:21-cv-00211-JAM-KJN Document 42 Filed 09/01/21 Page 3 of 3


1    instant action on February 2, 2021, more than two years after the

2    causes of actions accrued.      See generally Compl.      Thus,

3    Plaintiff’s § 1983 claims are time barred.

4           Amendment of Plaintiff’s state law fraud claim is also

5    futile as it is precluded by the California Government Claims

6    Act.   See Robinson v. Alameda County, 875 F.Supp.2d 1029, 1043

7    (N.D. Cal. 2012) (“Before a person can sue a [California] public

8    entity or public employee for money damages for actions taken

9    within the scope of the person’s employment, he or she must first

10   file a government claim pursuant to the CGCA.”)         Plaintiff

11   effectively concedes this point and makes no argument that it can

12   allege facts showing compliance. Tajeda-Puentes v. Count of

13   Sacramento, No. 2:15-cv-00870-KJM-KJN, 2016 WL 1756958, at *2

14   (E.D. Cal. May 3, 2016) (“By not addressing an argument that a

15   defendant raises in a motion to dismiss, a plaintiff implicitly

16   concedes dismissal of its claim is appropriate.”)

17          Because the Court finds amendment would be futile, the Court

18   GRANTS Defendants the City of Redding’s, James Wright’s, Debra

19   Wright’s and Brent Weaver’s Motions to Dismiss all claims against

20   them WITH PREJUDICE.       See Deveraturda v. Globe Aviation Sec.
21   Servs., 454 F.3d 1043, 1046 (9th Cir. 2006) (explaining a

22   district court need not grant leave to amend where amendment

23   would be futile).

24          IT IS SO ORDERED.

25   Dated: August 31, 2021

26
27

28
                                           3
